In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


 NO. 09-03-071 CR 

NO. 09-03-072 CR

____________________


LEROY ANTWINE WASHINGTON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 75977 and 75978




MEMORANDUM OPINION (1)
	Leroy Antwine Washington entered guilty pleas to separate indictments for
aggravated assault.  Following a plea bargain agreement between Washington and the
State, the trial court deferred adjudication of guilt in both cases and placed Washington on
community supervision for eight years.  In subsequent proceedings, the trial court
proceeded to adjudicate guilt, convicted Washington, and assessed punishment in each case
at ten years of confinement in the Texas Department of Criminal Justice, Institutional
Division.  Washington filed pro se notices of appeal on February 4, 2003.    
	In each case, the trial court entered a certification of the defendant's right to appeal
in which the court certified that this is a plea-bargain case, and the defendant has no right
of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certifications are included in
the records on appeal.  
	On February 7, 2003, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made a part of the appellate records by March 9, 2003.  See Tex. R. App. P. 37.1.  The
records have not been supplemented with amended certifications.  In each case, because
a certification that shows the defendant has the right of appeal has not been made part of
the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
									PER CURIAM

Opinion Delivered March 20, 2003 
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.